Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


s #1, 2, 13 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The term "Nominally", with respect to claim #1, 13 and 17, fails to define the condition/position of the requirement in a miner that would enable one to reconstruct the claimed invention without undue experimentation.  The Examiner notes the Applicant’s description of the term in paragraph 0033 of the present application; “the term "nominal/nominally" refers to a desired, or target, value of a characteristic or parameter for a component or a process operation, set during the design phase of a product or a process, together with a range of values above and/or below the desired value”. The term "Nominally", as defined by the claim language and the specification, fails to provide a standard for ascertaining the requisite degree or range that would be required for the necessary description of the amount and direction of proportionality. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, without undue experimentation.  Thus, the Examiner takes the position that the claim as stated does not explain nor give an example or ranges that would describe the proportionality with respect to the conductor layers and the channel structure

The phrase "portion are less than" in claim #2 fails to define the condition/position of the requirement in a miner that would enable one to reconstruct the claimed invention without undue experimentation.  The phrase "portion are less than" is not defined by the claim nor specification in a miner that would provide a standard for ascertaining the requisite amount/range of portions portion of stack structure 11 are less than the thicknesses of sacrificial layers 111 located in the upper portion of stack structure 11, the thickness of each of sacrificial layers 111 in the lower portion is the same, and the thickness of each of sacrificial layers 111 in the upper portion is the same”. Thus, the Examiner takes the position that claim #2, as stated, does not explain nor give an example of the thickness of the lower conductor layer nor the thickness of the upper conductor layer nor give physical monetary (range of change or starting and ending points) amount of their differences in size. For this reason, the Examiner takes the position that one of ordinary skill in the art would require the omitted conditions to construct the claimed invention, without undue experimentation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) #1, 13, 14, 17, 18 is/are rejected under 35 U.S.C. 102((a)(b)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki".


Kawasaki shows, with respect to claim #1, 13, 14, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) and are subsequently used to form memory stack structures (paragraph 0092, 0102) comprising interleaved a plurality of conductor layers (fig. #5, item 142) (paragraph 0094) and a plurality of dielectric layers (fig. #5, item 132) (paragraph 0092)  over a substrate (fig. #1a, item 8) (paragraph 0070) along a vertical direction (paragraph 0092,0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49) along the sidewalls (paragraph 0129).

The Examiner notes the 112 rejection, with respect to the phrase ‘nominally proportional’ with respect to the width of the channel structure, as shown above.

claim #1, a memory device wherein when considering  thickness of the plurality of conductor layers (fig. #5, item 142) (paragraph 0094) which are flush with surface of the channel opening (fig. below, item CM) (paragraph 0094) and therefore by nature of the term ‘nominally’, are proportional to the channel width.



[AltContent: textbox (Conductive material; CM.)][AltContent: arrow][AltContent: ][AltContent: textbox (Sacrificial layers; SL)][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: textbox (Channel structure opening: CO)]
    PNG
    media_image1.png
    576
    357
    media_image1.png
    Greyscale


Kawasaki shows, with respect to claim #11, a memory device wherein the width variation within the backside trenches (fig. #18D, item 79) along the first horizontal direction (paragraph 0160) and a memory device wherein the thickness of the plurality of conductor layers of the upper portion (fig. #5, item 142) (paragraph 0094) range between 20 and 50 nm and the thickness of the lower portion (fig. 15b, item 104 (2-5 nm) (paragraph 0080) range between 30-40 nm (paragraph 0079).

The Examiner notes that Kawasaki does not explicitly state that the thicknesses of the lower portion are less than the upper portions. However, Kawasaki provides ranges in thicknesses that provides one of ordinary skill the opportunity/ability to construct combinations that would provide thicknesses to satisfy design choices. Such variation can assist in controlling higher/lower threshold voltage limits for the deposited conductive/insulation layers, as shown by Kawasaki.


Kawasaki shows, with respect to claim #12, a memory device wherein the width variation within the backside trenches/(channel structure) (fig. #18D, item 79) along the first horizontal direction hd1 at a given height from the substrate may be in a range from 1% to 50%, such as from 2% to 15% of the average width of the backside trenches at the given height, thus creating an area at the bottom of the trench with a lesser width than the top of the trench (paragraph 0160) and  wherein the thickness of the plurality of conductor layers of the upper portion (fig. #5, item 142) (paragraph 0094) range between 20 and 50 nm and the thickness of (fig. 15b, item 104 (2-5 nm) (paragraph 0080) range between 30-40 nm (paragraph 0079).



The Examiner notes that Kawasaki, with respect to claim #12, does not explicitly state that the thicknesses of the conductor layers corresponding to the wider portion are greater than thicknesses of conductor layers corresponding to the rest of the channel structure. However, Kawasaki provides ranges in thicknesses that provides one of ordinary skill the opportunity/ability to construct combinations that would provide thicknesses to satisfy design choices. Such variation can assist in controlling higher/lower threshold voltage limits for the deposited conductive/insulation layers, as shown by Kawasaki.


Kawasaki shows, with respect to claim #15 and 16, a memory device wherein the thickness of the plurality of conductor layers of the upper portion (fig. #5, item 142) (paragraph 0094) range between 20 and 50 nm and the thickness of the lower portion (fig. 15b, item 104 (2-5 nm)] (paragraph 0080) range between 30-40 nm (paragraph 0079).

The Examiner notes that Kawasaki does not explicitly state that the thicknesses of the lower portion are less than the upper portions. However, Kawasaki provides ranges in thicknesses that provides one of ordinary skill the opportunity/ability to construct combinations that would provide thicknesses to satisfy design choices.



Kawasaki shows, with respect to claim # 17, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating (interleaved) stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) wherein the plurality of dielectric layers (fig. #5, item 132) (paragraph 0092) are over a substrate (fig. #1a, item 8) (paragraph 0070) along a vertical direction (paragraph 0092,0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49), wherein sacrificial layers (Fig. #15b, items 103, 104, 105) which consist of different thicknesses [fig. 15b, item 103 (2-5 nm)] (paragraph 0080) [(fig. #15b, item 104 (30-40 nm)] are removed (paragraph 0077, 0089) wherein a buried source layer (fig. #15d, item 14) is deposited to construct the source material layer (fig. #15d, item 10’) (paragraph 0150).

The Examiner notes the 112 rejection, with respect to the phrase ‘nominally proportional’ with respect to the width of the channel structure, as shown above.
However, in an attempt to keep in concert with compact prosecution, the Examiner takes the position that Kawasaki shows, with respect to claim #17, a memory device wherein the sacrificial layers (Fig. #15b, items 103, 104, 105, or as seen in figure below as SL) which are flush with surface of the channel opening (fig. below, item CO) (paragraph 0127) and therefore by nature of the term ‘nominally’, are proportional to the channel width.



Kawasaki shows, with respect to claim #18, a method wherein the sacrificial layers (Fig. #15b, items 103, 104, 105) which consist of different thicknesses [fig. 15b, item 103 (2-5 nm)] (paragraph 0080) [(fig. #15b, item 104 (30-40 nm)] are removed (paragraph 0077, 0089) wherein a buried source layer (fig. #15d, item 14) is deposited to construct the source material layer (fig. #15d, item 10’) (paragraph 0150).

//

Claim #2-4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki", and in view of Iwai et al., (U.S. Pat. No. 10,985,176), hereinafter referred to as " Iwai ".

Kawasaki shows, with respect to claim #2-4, 9 a memory device, wherein the upper conductive and insulating layers of the first alternating (interleaved) stack (fig. #9d, item 132, 142) (paragraph 0096) may consist of a varied thickness (20-50 nm) and the lower conductive layers (fig. #9d, item 104) may consist of a varying thickness (30-400 nm) (paragraph 0079). The Examiner notes that Kawasaki does not state explicitly that the upper layers of the stack have a greater thickness than the lower portion of the stack. However, the Examiner takes the position that the possible ranges of thickness afford the option to one of ordinary skill to choose a combination that provide the design choice needed, as shown in the rejection above. For (fig. #9d, item 104) 31 nm, while the upper stack (fig. #9d, item 132, 142) could be deposited at 35 nm. For these reasons, the Examiner takes the position that the rejection is proper.

Kawasaki substantially shows the claimed invention, including channel areas with varying widths, as shown in the rejection above. 

Kawasaki fails to show, with respect to claim #2-4, 9, a memory device wherein: the channel structure is divided into a lower portion and an upper portion along the vertical direction, a width of the channel structure in the lower portion being less than a width of the channel structure in the upper portion.

Iwai teaches, with respect to claim #2-4, 9, a memory device sidewalls of each backside trench (fig. #13a, item 79) may be vertical and planar or may have a non-linear vertical profile such as a bowing/bulging profile wherein the bulging trench segments (fig. #11H, item 79B), as the trench approaches the upper layers, the laterally-undulating backside trenches (fig. #11H, item 79U) may extend through more than 50% (such as 70%-100%) of the thickness of the source-select-level conductive layer (fig. #11H, item 118) (column #25, line 8-19).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2-4, 9, a memory device wherein: the channel structure is divided into a lower portion and an upper portion along the vertical direction, a width of the channel structure in the lower portion being less than a width of the channel structure in 

///
Claim #5-8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" as modified by Iwai et al., (U.S. Pat. No. 10,985,176), hereinafter referred to as " Iwai " and in further view of Hojo et al., (U.S. Pat. No. 10,700089), hereinafter referred to as "Hojo ".

Kawasaki shows, with respect to claim #5, memory device, comprising: forming memory array region (fig. #5, item 100) through each layer within the first alternating stack (fig. #5, item 132, 142) which consist of a dielectric (fig. #5, item 132) and are subsequently used to form memory stack structures (paragraph 0092, 0102) comprising interleaved a plurality of conductor layers (fig. #5, item 142) (paragraph 0094) and a plurality of dielectric layers (fig. #5, item 132) (paragraph 0092) over a substrate (fig. #1a, item 8) (paragraph 0070) along a vertical direction (paragraph 0092, 0094); and a channel structure (fig. #9b, item 60L) may be sequentially deposited in the memory openings, (fig. #9a, item 49) along the sidewalls (paragraph 0129) wherein the cavity (fig. #9b, item 49') in each memory opening is not completely fill and wherein the opening is proportionally filled with a channel material layer (fig. #9b item 60L) and a dielectric core layer (fig. #9c, item 62) (paragraph 0133, 0134).


Kawasaki as modified by Iwai, fails to show, with respect to claim #5 and 6, a memory device wherein: in the lower portion, the conductor layers and the dielectric layers comprise at least one first division along the vertical direction, each first division comprising at least one conductor layer; in each of the at least one first division, the thickness of each conductor layer is the same; and the thicknesses of the conductor layers in the at least one first division increase as the depth decrease.


Hojo teaches, with respect to claim #5 and 6, a memory device wherein he electrically conductive layers (fig. #27a, item 46) have lateral extents that decrease with a vertical distance from the substrate (fig. #27a, item 9, 10) within the staircase region (fig. #27a, item 300), wherein a first of the electrically conductive layers (fig. #27a, item 46) has a first thickness (fig. #27a, item t1) in a first area that underlies an overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46), a second thickness (fig. #27a, item t2) in a distal segment of a second area that laterally protrudes farther than the overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46) (column #28, line 45-64). 

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5 and 6, a memory device wherein: in the lower portion, the conductor layers and the dielectric layers comprise at least one first division along 

Kawasaki as modified by Iwai, fails to show, with respect to claim #7, a memory device wherein in the upper portion, the conductor layers and the dielectric layers comprise at least one second division along the vertical direction, each second division comprising at least one conductor layer; in each of the at least one second division, the thickness of each conductor layer is the same; and the thicknesses of the conductor layers in the at least one second division decrease as the depth increases.

Hojo teaches, with respect to claim #7, a memory device wherein he electrically conductive layers (fig. #27a, item 46) have lateral extents that decrease with a vertical distance from the substrate (fig. #27a, item 9, 10) within the staircase region (fig. #27a, item 300), wherein a first of the electrically conductive layers (fig. #27a, item 46) has a first thickness (fig. #27a, item t1) in a first area that underlies an overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46), a second thickness (fig. #27a, item t2) in a distal segment of a second area that laterally protrudes farther than the overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46) (column #28, line 45-64)  in each of the at least one second division (fig. below AC), the thickness of each conductor layer (fig. below, item CC) (column #22, line 56-66) is the same; and the (fig. #19, item 46)(column #22, line 56-66). 







[AltContent: textbox (Area with varying thickness: AV)]
[AltContent: textbox (Conducting layers of consistent thickness: CC)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Area with constant thickness: AC)]
    PNG
    media_image2.png
    678
    713
    media_image2.png
    Greyscale
[AltContent: ][AltContent: ]


claim #7, a memory device wherein in the upper portion, the conductor layers and the dielectric layers comprise at least one second division along the vertical direction, each second division comprising at least one conductor layer; in each of the at least one second division, the thickness of each conductor layer is the same; and the thicknesses of the conductor layers in the at least one second division decrease as the depth increases, into the method of Kawasaki as modified by Iwai, with the motivation this assist in the control of the voltage along the length of the channel area, as taught by Hojo.


Kawasaki substantially shows the claimed invention as shown in the rejection above. 
Kawasaki in fails to show, with respect to claim #8 and 10 a memory device wherein the channel structure is divided into a lower portion and an upper portion along the vertical direction, a width of the channel structure in the upper portion being less than a width of the channel structure in the lower portion; and the thicknesses of the conductor layers in the upper portion are less than the thicknesses of the conductor layers in the lower portion.

Iwai teaches, with respect to claim #8 and 10, a memory device sidewalls of each backside trench (fig. #13a, item 79) may be vertical and planar, may be tapered and planar, or may have a non-linear vertical profile such as a bowing/bulging profile wherein the bulging trench segments (fig. #11H, item 79B) of the laterally-undulating backside trenches (fig. #11H, item 79U) may extend through more than 50% (such as 70%-100%) of the thickness of the source-select-level conductive layer (fig. #11H, item 118) (column #25, line 8-19), wherein the (fig. #13a, item 79) may be dependent on the local width of the backside trenches (column #26, line 9-15)

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8 and 10, a memory device wherein the channel structure is divided into a lower portion and an upper portion along the vertical direction, a width of the channel structure in the upper portion being less than a width of the channel structure in the lower portion, into the method of Kawasaki, with the motivation this assist in the control of the voltage along the length of the channel area, as taught by Iwai.


Kawasaki as modified by Iwai, substantially shows the claimed invention as shown in the rejection above. 
Kawasaki as modified by Iwai, fails to show, with respect to claim #8 and 10, a memory device wherein the thicknesses of the conductor layers in the upper portion are less than the thicknesses of the conductor layers in the lower portion.

Hojo teaches, with respect to claim #8 and 10, a memory device wherein he electrically conductive layers (fig. #27a, item 46) have lateral extents that decrease with a vertical distance from the substrate (fig. #27a, item 9, 10) within the staircase region (fig. #27a, item 300), wherein a first of the electrically conductive layers (fig. #27a, item 46) has a first thickness (fig. #27a, item t1) in a first area that underlies an overlying one of the insulating layers (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46), a second thickness (fig. #27a, item t2) (fig. #27a, item 32) of the alternating stack (fig. #27a, item 32, 46) (column #28, line 45-64)  in each of the at least one second division (fig. above AC), the thickness of each conductor layer (fig. above, item CC) (column #22, line 56-66) is the same; and the thicknesses of the conductor layers in the at least one second division (fig. above, AV) decrease as the depth increases (fig. #19, item 46)(column #22, line 56-66).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #8 and 10, a memory device wherein the thicknesses of the conductor layers in the upper portion are less than the thicknesses of the conductor layers in the lower portion, into the method of Kawasaki as modified by Iwai, with the motivation this assist in the control of the voltage along the length of the channel area, as taught by Hojo.

///
Claim #19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASAKI et al., (U.S. Pub. No, 2020/0227318), hereinafter referred to as "Kawasaki" and in view of Hojo et al., (U.S. Pat. No. 10,700089), hereinafter referred to as "Hojo ".

Kawasaki shows the claimed invention as shown in the rejection above. 
Kawasaki fails to show, with respect to claim #19, a memory device wherein forming the channel structure comprises: forming a channel hole in the dielectric stack; forming a 

Hojo teaches, with respect to claim #19, a memory device wherein  pedestal channel portion (channel plug) (fig. #13, item 11) comprises a single crystalline semiconductor material in epitaxial alignment with the single crystalline semiconductor material of the semiconductor material layer (fig. #13, item 10) (column #14, line 16-25) wherein the combination of a pedestal channel portion (fig. #13h, item 11) a memory stack structure (fig. #13h, item 55), a dielectric core (fig. #13h, item 62), and a drain region (fig. #13h, item 63) within a memory opening (fig. #13h, item 49) (column #19, line 1-9).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19, a memory device wherein forming the channel structure comprises: forming a channel hole in the dielectric stack; forming a semiconductor plug at a bottom of the channel hole; and forming a functional sidewall over and in contact with the semiconductor plug, into the method of Kawasaki, with the motivation this assist in the control of the voltage and conductivity at the bottom of the channel area, as taught by Hojo.

Kawasaki shows, with respect to claim #20, a memory device wherein a stack of layers including a blocking dielectric layer (fig. #9b, item 52), a charge storage layer (fig. #9b, item 54), a tunneling dielectric layer (fig. #9b, item 56), and a semiconductor channel material layer (fig. #9b, item 60L) (paragraph 0129).


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would .

/Andre’ Stevenson Sr./
Art Unit 2816
07/23/2021



/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816